DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Non-Provisional App. No. 15/762,387 filed March 22, 2018 now Patent No. 10,9867,138; to National Stage Application No. PCT/EP2016/072541 filed September 22, 2016; and to Foreign Application No. EP151873304 filed September 29, 2015. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on March 8, 2021. As directed by the amendment: claims 1-19 have been cancelled; and claims 20-39 have been added. Thus, claims 20-39 are presently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a vibrating aperture plate, an actuator, and an aperture plate drive circuit and a controller as recited in claims 20, 29, and 38, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 10-12, 14-17 and 19-20 of U.S. Patent No. 10,967,138 (hereinafter: “Patent’138”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because: all of the elements of the instant application independent claims 20, 29, and 38 are found in Patent’138 independent claims 1, 11, 20, respectively. Since the instant application independent claims 20, 29, and 38 are fully encompassed by Patent’138 independent claims 1, 11, 20, respectively, the difference between the application claims and the Patent’138 claims lies in the fact that the Patent’138 claims includes more elements and is thus more specific. Accordingly, the invention of Patent’138 claims are a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. Since the application claims are anticipated by the Patent’138 claims, it is not patentably distinct from the patent claim
Furthermore:
Instant claim 21 is unpatentable over claim 2 of Patent’138 because they recite the same limitations.  
Instant claim 22 is unpatentable over claim 2 of Patent’138 because they recite the same limitations.  
Instant claim 23 is unpatentable over claim 2 of Patent’138 because they recite the same limitations.  
Instant claim 24 is unpatentable over claim 4 of Patent’138 because they recite the same limitations.  
Instant claim 25 is unpatentable over claim 5 of Patent’138 because they recite the same limitations.  
Instant claim 26 is unpatentable over claim 6 of Patent’138 because they recite the same limitations.  
Instant claim 27 is unpatentable over claim 7 of Patent’138 because they recite the same limitations.  
Instant claim 28 is unpatentable over claim 10 of Patent’138 because they recite the same limitations.  
Instant claim 30 is unpatentable over claim 12 of Patent’138 because they recite the same limitations.  
Instant claim 31 is unpatentable over claim 12 of Patent’138 because they recite the same limitations.  
Instant claim 32 is unpatentable over claim 11 of Patent’138 because they recite the same limitations.  
Instant claim 33 is unpatentable over claim 14 of Patent’138 because they recite the same limitations.  
Instant claim 34 is unpatentable over claim 15 of Patent’138 because they recite the same limitations.  
Instant claim 35 is unpatentable over claim 16 of Patent’138 because they recite the same limitations.  
Instant claim 39 is unpatentable over claim 20 of Patent’138 because they recite the same limitations.  
Instant claim 28 is unpatentable over claim 10 of Patent’138 because they recite the same limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 23-24, 29, 32, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. (U.S. Pub. No. 2011/0030678; hereinafter: “Power”) in view of Feiner et al. (U.S. Pub. No. 2006/0102172; hereinafter: “Feiner”).
Regarding Claim 20, Power discloses a nebulizer, comprising: a vibrating aperture plate (40, 205; Fig. 10, 12, 14, 16, 18, 23, 24; Abstract; ¶ 0112-0114, 0121); an actuator (41; Fig. 23); and an aperture plate drive circuit (6; Fig. 21; ¶¶ 0127-0134) having a controller (3; Fig. 21, 22, 25), wherein the controller is configured to: measure drive current to the aperture plate (¶¶ 0127-0139); detect end-of-dose based on a minimum value of the drive current (¶ 0139). 
Power does not explicitly disclose the nebulizer wherein the controller is configured to: upon detection of end-of-dose, automatically stop operation of the actuator.
Feiner teaches an inhalation therapy device (¶¶ 0030-0042) comprising a vibrating aperture plate (1; Fig. 1), an actuator (7; Fig. 1), and an aperture plate drive circuit (B; Fig. 1) having a controller (10; Fig. 1) wherein the controller is configured to: upon detection of end-of-dose, automatically stop operation of the actuator (¶ 0041) for the purpose of automatically turning off the inhalation therapy device and altering the user that the fluid (3; Fig. 1) stored in the fluid reservoir (2; Fig. 1) has been consumed (¶¶ 0041-0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nebulizer of Power to include the controller configured to: upon detection of end-of-dose, automatically stop operation of the actuator as taught by Feiner for the purpose of automatically turning off the inhalation therapy device and altering the user that the fluid stored in the fluid reservoir has been consumed (See Feiner: ¶¶ 0041-0042).
Regarding Claims 23 and 32, the modified device of Power discloses the nebulizer wherein the controller is configured to measure the drive current during a scan across a plurality of drive frequencies (See Power: ¶ 0139). 
Regarding Claims 24 and 33, the modified device of Power discloses the nebulizer wherein the plurality of drive frequencies includes a drive frequency range of 128kHz to 145kHz (See Power: ¶ 0139).
It is noted where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). 
In this case, therefore, modified device of Power discloses a ranges of frequencies, 128-145 kHz (See Power: ¶ 0139) that overlap the claimed range, 128-165 kHz, therefore the modified device of Power contemplates the claimed range of frequencies. 

Regarding Claim 29, Power discloses a method of operation of a controller of a nebulizer comprising (40, 205; Fig. 10, 12, 14, 16, 18, 23, 24; Abstract; ¶ 0112-0114, 0121); an actuator (41; Fig. 23); and an aperture plate drive circuit (6; Fig. 21; ¶¶ 0127-0134), the method comprising: measuring drive current to the aperture plate (¶¶ 0127-0139); detecting end-of-dose based on a minimum value of the drive current (¶ 0139).
Power does not explicitly disclose the method wherein upon detection of end-of-dose, automatically stopping operation of the actuator.
Feiner teaches an inhalation therapy method (¶¶ 0030-0042) comprising a vibrating aperture plate (1; Fig. 1), an actuator (7; Fig. 1), and an aperture plate drive circuit (B; Fig. 1) wherein upon detection of end-of-dose, automatically stopping operation of the actuator (¶ 0041) for the purpose of automatically turning off the inhalation therapy device and altering the user that the fluid (3; Fig. 1) stored in the fluid reservoir (2; Fig. 1) has been consumed (¶¶ 0041-0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Power to include upon detection of end-of-dose, automatically stopping operation of the actuator as taught by Feiner for the purpose of automatically turning off the inhalation therapy device and altering the user that the fluid stored in the fluid reservoir has been consumed (See Feiner: ¶¶ 0041-0042).

Regarding Claim 38, Power discloses a non-transitory computer readable medium comprising software code to perform a method of operation of a controller of a nebulizer (¶¶ 0051-0053, 0116-0140, 0148) comprising (40, 205; Fig. 10, 12, 14, 16, 18, 23, 24; Abstract; ¶ 0112-0114, 0121); an actuator (41; Fig. 23); and an aperture plate drive circuit (6; Fig. 21; ¶¶ 0127-0134), the method comprising: measuring drive current to the aperture plate (¶¶ 0127-0139); detecting end-of-dose based on a minimum value of the drive current (¶ 0139)(Examiner notes: Power discloses the non-transitory computer readable medium comprising software code to perform the method comprised in the control module (¶ 0140) and may be pre-set during manufacture (¶ 0148).
Feiner teaches an inhalation therapy method (¶¶ 0030-0042) comprising a vibrating aperture plate (1; Fig. 1), an actuator (7; Fig. 1), and an aperture plate drive circuit (B; Fig. 1) wherein upon detection of end-of-dose, automatically stopping operation of the actuator (¶ 0041) for the purpose of automatically turning off the inhalation therapy device and altering the user that the fluid (3; Fig. 1) stored in the fluid reservoir (2; Fig. 1) has been consumed (¶¶ 0041-0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method performed by the non-transitory computer readable medium comprising software code of Power to include upon detection of end-of-dose, automatically stopping operation of the actuator as taught by Feiner for the purpose of automatically turning off the inhalation therapy device and altering the user that the fluid stored in the fluid reservoir has been consumed (See Feiner: ¶¶ 0041-0042).

Claim(s) 21, 30, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Power in view of Fwiner as applied to claims 20, 29, and 38, respectively, above, and further in view of Finke et al. (U.S. Pub. No. 2016/0310681; hereinafter: “Finke”).
Regarding Claims 21, 30, and 39, the modified device of Power discloses the nebulizer, shown above. 
The modified device of Power does not specifically disclose the nebulizer wherein the controller is further configured to detect the end-of-dose based on the minimum value of the drive current and a maximum rate of change of the drive current.
Finke teaches an aerosol delivery device (Fig. 1) comprising an vibrating aperture plate (1; Fig. 1; ¶ 0152) controlled by a controller (10; Fig. 1; Abstract; ¶¶ 0151-0152; 0176-0177), wherein the controller is configured to detect the presence or absence of fluid in contact with the vibrating aperture plate based on a maximum rate of change of the drive current for the purpose of providing a high degree of detection accuracy (¶ 0177). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Power to include the controller being configured to detect the end-of-dose based on the minimum value of the drive current and the maximum rate of change of the drive current as taught by Finke for the purpose of providing a high degree of detection accuracy (See Finke: ¶ 0177).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grehan et al. (U.S. Pub No. 2015/0320944) discloses nebulizer vibrating aperture plate drive frequency control and monitoring, which has not been claimed due to Grehan and Smith being joint inventors of the prior art and the instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785